Title: From Alexander Hamilton to William Short, 13 September 1792
From: Hamilton, Alexander
To: Short, William



Sir
Treasury DepartmentPhiladelphia Septr. 13 1792

Having been authorised by the President to take arrangements for paying off the debt due to foreign Officers, the interest of which is payable at the House of Mr. Grand, Banker at Paris; and having concluded to commit to Governeur Morris Esquire being on the spot the management of the detail as to the payment of interest (that of the principal being to be made here) I am to request that you will instruct our Commissioners in Holland to pay to the order of Mr. Morris the sum of One hundred and five thousand Guilders to be applied to that purpose; and will cause him to be immediately notified of its having been done. A copy of a letter of instructions to Mr Morris is enclosed for your information.
With great consideration   I have the honor to be   Sir   Your Obedt. servant
Alexander Hamilton
William Short Esqr
Minister Resident
at the Hague.
